Van Brunt, P. J.
An examination of the papers seems to show that the action of the surrogate was eminently proper. Whatever the rights of the petitioner were as guardian, in the absence of an appointment, they ceased upon such appointment. The appellant asked for the appointment of a guardian, and the surrogate, upon ascertaining the relations of the petitioner to the property of the infant, refused to appoint her, but did appoint a trust company. We see no reason for interfering with this action. The petitioner had interests antagonistic to those of the infant. She was living in one of the houses of the infant, had but little property of her own, and evidently had hopes of being partially supported out of the property of the infant. This condition of affairs would undoubtedly have led to grave complications had she been appointed guardian, which should be avoided if possible. The order should be affirmed, with $10 costs and disbursements. All concur.